       Case 2:18-cv-00996-JCH-KRS Document 28 Filed 04/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GLORIA TANKESLY, as personal representative
of JAMES TANKESLY, deceased.

               Plaintiffs,
vs.                                                    Case No. 2:18-cv-00996-JCH-KRS
                                                             JURY DEMANDED

J.C. PENNEY CORPORATION, INC.

               Defendant.


          PLAINTIFFS NOTICE OF INTENT TO CALL EXPERT WITNESSES

       COMES NOW the Plaintiff, Gloria Tankesly, as personal representative of James

Tankesly, by and through her attorney, Samuel I. Kane, P.A., and hereby gives notice that she

intends to call expert(s) concerning the injuries sustained and reasonableness of the treatment by

Plaintiff, and an expert regarding liability. Plaintiff further reserves the right to call any experts

needed to rebut any other expert(s) presented by the parties and to name additional expert witnesses

as facts develop during the course of discovery.

1. Michael Cummings
      c/o Samuel Kane
      Law Office of Sam Kane
      Attorney for Plaintiff
      1018 E. Amador Ave.
      Las Cruces, NM 88001
      575-526-5263

Michael Cummings is anticipated to testify about Environmental Health and Safety regarding the
incident Plaintiff was involved in; the safety procedures surrounding the incident, and any other
topic he is qualified to testify on.




                                                   1
      Case 2:18-cv-00996-JCH-KRS Document 28 Filed 04/15/19 Page 2 of 2



2. Dr. Brian Delahoussaye
       c/o Samuel Kane
       Law Office of Sam Kane
       Attorney for Plaintiff
       1018 E. Amador Ave.
       Las Cruces, NM 88001
       575-526-5263

Dr. Delahoussaye, is anticipated to testify about the medical necessity of procedures performed
for the injuries and the reasonableness of their costs.




                                                      Respectfully Submitted:


                                                      /s/ Samuel I. Kane
                                                      Samuel I. Kane
                                                      1018 E. Amador
                                                      Las Cruces, NM 88001
                                                      (575) 526-5263
                                                      (575) 647-5264 Fax


                                 CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of April, 2019, a true and correct copy of the foregoing
was emailed to:

               J.C. Penney Corporation, Inc.
               c/o Nathan Mann and Harriet Hickman
               Gallagher, Casados & Mann, PC
               4101 Indian School Rd. NE, Ste. 200N
               Albuquerque, NM 87110
               505-243-7848
               hhickman@gcmlegal.com
               nmann@gcmlegal.com



                                      /s/ Samuel I. Kane
                                      Samuel I. Kane




                                                 2
